
	
		II
		112th CONGRESS
		1st Session
		S. 902
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part D of title V of the
		  Elementary and Secondary Education Act of 1965 to provide grants for the
		  repair, renovation, and construction of elementary and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 School Building Fairness Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Providing safe, healthy, and up-to-date
			 public elementary and secondary school facilities is a crucial component of
			 improving student academic performance and retaining high-quality, committed
			 educators.
			(2)The 2009 Infrastructure Report Card
			 compiled by the American Society of Civil Engineers gives public schools a D
			 grade.
			(3)The National Center for Education
			 Statistics, in 2000, reported that the Nation's elementary and secondary
			 schools required approximately $127,000,000,000 to repair or upgrade
			 facilities.
			(4)A State-by-State analysis by the American
			 Federation of Teachers in 2008 concluded that the Nation's school
			 infrastructure needs an estimated $254,600,000,000.
			(5)The Department of Education documented in
			 1998 that the average age of a public elementary or secondary school building
			 was estimated at 42 years old, past the age when schools tend to deteriorate
			 rapidly.
			(6)School districts spent more than
			 $304,000,000,000 for public school construction contracts from 1995 through
			 2004, according to data collected by McGraw-Hill Construction.
			(7)According to a 2006 report by the Building
			 Educational Success Together coalition, the per-student investment made in the
			 most affluent school districts to repair or construct schools was nearly double
			 the amount of the per-student investment made in the most disadvantaged school
			 districts.
			(8)Since 1998, the Iowa Demonstration
			 Construction Grant Program has provided $121,000,000 in Federal assistance to
			 over 300 school districts for school repair and construction. That Federal
			 investment in school repair and construction has leveraged more than
			 $600,000,000 of additional local funding through a match required by the State
			 government.
			(9)Green schools use an average of 33 percent
			 less energy than conventionally built schools, and generate financial savings
			 of about $70 per square foot, according to the 2006 report Greening
			 America’s Schools: Costs and Benefits.
			3.Grants for school repair, renovation, and
			 constructionPart D of title V
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.)
			 is amended by adding at the end the following:
			
				22School facilities
					5621.Grants for school repair, renovation, and
				construction
						(a)DefinitionsIn this section:
							(1)Charter
				schoolThe term charter
				school has the meaning given the term in section 5210.
							(2)CHPS CriteriaThe term CHPS Criteria means
				the green building rating criteria developed by the Collaborative for High
				Performance Schools.
							(3)Early Learning
				FacilityThe term early learning facility means a
				public facility that—
								(A)serves children
				who are not yet in kindergarten; and
								(B)is under the
				jurisdiction of a local educational agency.
								(4)Energy starThe term Energy Star means the
				Energy Star program of the Department of Energy and the Environmental
				Protection Agency.
							(5)Green globesThe term Green Globes means
				the Green Building Initiative environmental design and rating system.
							(6)High-need local educational
				agencyThe term
				high-need local educational agency has the meaning given the term
				in section 2102(3)(A).
							(7)LEED green building rating
				systemThe term LEED
				Green Building Rating System means the United States Green Building
				Council Leadership in Energy and Environmental Design green building rating
				system.
							(8)Public School
				FacilityThe term public school facility means a
				public elementary or secondary school facility, including a public charter
				school facility or an existing facility planned for adaptive reuse as a public
				charter school facility.
							(9)Rural local educational
				agencyThe term rural
				local educational agency means a local educational agency that meets the
				eligibility requirements under—
								(A)section 6211(b) for participation in the
				program described in subpart 1 of part B of title VI; or
								(B)section 6221(b) for participation in the
				program described in subpart 2 of part B of title VI.
								(10)StateThe term State means each of
				the several states of the United States, the District of Columbia, and the
				Commonwealth of Puerto Rico.
							(b)Allocation of funds
							(1)ReservationsFrom the funds appropriated under
				subsection (i) for a fiscal year, the Secretary shall reserve 1 percent to
				provide assistance to the outlying areas and for payments to the Secretary of
				the Interior to provide assistance to schools funded by the Bureau of Indian
				Education. Funds allocated under this paragraph shall be reserved by the
				Secretary for distribution among the outlying areas and the Secretary of the
				Interior on the basis of their relative need for public elementary school and
				secondary school repair, renovation, and construction, as determined by the
				Secretary.
							(2)Allocation to State educational
				agenciesFrom the funds
				appropriated under subsection (i) for a fiscal year that are not reserved under
				paragraph (1) for the fiscal year, the Secretary shall allocate to each State
				educational agency serving a State an amount that bears the same relation to
				the funds as the amount the State received under part A of title I for the
				fiscal year preceding the fiscal year for which the determination is made bears
				to the amount all States received under such part for such preceding fiscal
				year, except that no such State educational agency shall receive less than 0.5
				percent of the amount allocated under this subsection.
							(c)Within-State distributions
							(1)Administrative and other costs
								(A)State educational agency administration and
				other costsExcept as
				provided in subparagraph (D), each State educational agency may reserve not
				more than 1 percent of the State educational agency's allocation under
				subsection (b) for the purposes of administering the distribution of grants
				under this subsection and awarding grants under subparagraph (C)(v).
								(B)Required usesThe State educational agency shall use a
				portion of the funds reserved under subparagraph (A)—
									(i)to provide technical assistance to local
				educational agencies; and
									(ii)to establish or support a State-level
				database of public school facility inventory, condition, design, and
				utilization.
									(C)Permissible usesThe State educational agency may use a
				portion of the funds reserved under subparagraph (A) for—
									(i)developing a statewide public school
				educational facility master plan;
									(ii)developing policies, procedures, and
				standards for high-quality, energy efficient public school facilities;
									(iii)supporting interagency collaboration that
				will lead to broad community use of public school facilities, and school-based
				services for students served by high-need local educational agencies or rural
				local educational agencies;
									(iv)helping to defray the cost of issuing State
				bonds to finance public elementary school and secondary school repair,
				renovation, and construction; and
									(v)awarding grants to State-operated or
				State-supported schools, such as a State school for the deaf or for the blind,
				to enable such schools to carry out school repair, renovation, and construction
				activities in accordance with subsection (d).
									(D)State entity administration and other
				costsIf the State
				educational agency transfers funds to a State entity described in paragraph
				(2)(A), the State educational agency shall transfer to such State entity not
				less than 75 percent of the amount reserved under subparagraph (A) for the
				purpose of carrying out the activities described in subparagraph (C).
								(2)Distribution of competitive school repair,
				renovation, and construction grants to local educational agencies
								(A)In generalOf the funds allocated to a State
				educational agency under subsection (b) that are not reserved under paragraph
				(1), the State educational agency shall distribute 100 percent of such funds to
				local educational agencies or, if the State educational agency is not
				responsible for the financing of public school facilities, the State
				educational agency shall transfer such funds to the State entity responsible
				for the financing of public school facilities (referred to in this section as
				the State entity) for distribution by such State entity to local
				educational agencies in accordance with this paragraph, to be used, consistent
				with subsection (d), for public elementary school or secondary school repair,
				renovation, and construction.
								(B)Competitive grants to local educational
				agenciesThe State
				educational agency or State entity shall carry out a program to award grants,
				on a competitive basis, to local educational agencies for public elementary
				school or secondary school repair, renovation, and construction. Of the total
				amount available for distribution to local educational agencies under this
				paragraph, the State educational agency or State entity, shall, in carrying out
				the grant competition—
									(i)award to high-need local educational
				agencies, in the aggregate, not less than an amount which bears the same
				relationship to such total amount as the aggregate amount such high-need local
				educational agencies received under part A of title I for the fiscal year
				preceding the fiscal year for which the determination is made bears to the
				aggregate amount received for such preceding fiscal year under such part by all
				local educational agencies in the State;
									(ii)award to rural local educational agencies
				in the State, in the aggregate, not less than an amount which bears the same
				relationship to such total amount as the aggregate amount such rural local
				educational agencies received under part A of title I for the fiscal year
				preceding the fiscal year for which the determination is made bears to the
				aggregate amount received for such preceding fiscal year under such part by all
				local educational agencies in the State; and
									(iii)award the remaining funds to local
				educational agencies in the State that did not receive a grant award under
				clause (i) or (ii), including to high-need local educational agencies and rural
				local educational agencies that did not receive a grant award under clause (i)
				or (ii).
									(C)Criteria for awarding grantsIn awarding competitive grants under this
				paragraph, a State educational agency or State entity shall take into account
				the following criteria:
									(i)Percentage of poor childrenThe percentage of children served by the
				local educational agency who are between 5 to 17 years of age, inclusive, and
				who are from families with incomes below the poverty line.
									(ii)Need for school repair, renovation, and
				constructionThe need of a
				local educational agency for school repair, renovation, and construction, as
				demonstrated by the condition of the public school facilities of the local
				educational agency or the local educational agency's need for such
				facilities.
									(iii)Green schoolsThe extent to which a local educational
				agency will make use, in the repair, renovation, or construction to be
				undertaken, of green practices that are certified, verified, or consistent with
				any applicable provisions of—
										(I)the LEED Green Building Rating
				System;
										(II)Energy Star;
										(III)the CHPS Criteria;
										(IV)Green Globes; or
										(V)an equivalent program adopted by the State
				or another jurisdiction with authority over the local educational
				agency.
										(iv)Fiscal capacityThe fiscal capacity of a local educational
				agency to meet the needs of the local educational agency for repair,
				renovation, and construction of public school facilities without assistance
				under this section, including the ability of the local educational agency to
				raise funds through the use of local bonding capacity and otherwise.
									(v)Likelihood of maintaining the
				facilityThe likelihood that
				a local educational agency will maintain, in good condition, any public school
				facility whose repair, renovation, or construction is assisted under this
				section.
									(vi)Charter school equitable access to
				fundingIn the case of a
				local educational agency that proposes to fund a repair, renovation, or
				construction project for a public charter school, the extent to which the
				public charter school lacks access to funding for school repair, renovation,
				and construction through the financing methods available to other public
				schools or local educational agencies in the State.
									(D)Matching requirement
									(i)In generalA State educational agency or State entity
				shall require local educational agencies to match funds awarded under this
				paragraph.
									(ii)Match amountThe amount of a match described in clause
				(i) may be established by using a sliding scale that takes into account the
				relative poverty of the population served by the local educational
				agency.
									(d)Rules applicable to school repair,
				renovation, and constructionWith respect to funds made available under
				this section that are used for school repair, renovation, and construction, the
				following rules shall apply:
							(1)Permissible uses of fundsSchool repair, renovation, and construction
				shall be limited to 1 or more of the following:
								(A)Upgrades, repair, construction, or
				replacement of public elementary school or secondary school building systems or
				components to improve the quality of education and ensure the health and safety
				of students and staff, including—
									(i)repairing, replacing, or constructing early
				learning facilities at public elementary schools (including renovation of
				existing facilities to serve children under 5 years of age);
									(ii)repairing, replacing, or installing roofs,
				windows, doors, electrical wiring, plumbing systems, or sewage systems;
									(iii)repairing, replacing, or installing
				heating, ventilation, or air conditioning systems (including insulation);
				and
									(iv)bringing such public schools into
				compliance with fire and safety codes.
									(B)Public school facilities modifications
				necessary to render public school facilities accessible in order to comply with
				the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and
				section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
								(C)Improvements to the environmental
				conditions of public elementary school or secondary school sites, including
				asbestos abatement or removal, and the reduction or elimination of human
				exposure to lead-based paint, mold, or mildew.
								(D)Measures designed to reduce or eliminate
				human exposure to classroom noise and environmental noise pollution.
								(E)Modifications necessary to reduce the
				consumption of electricity, natural gas, oil, water, coal, or land.
								(F)Upgrades or installations of educational
				technology infrastructure to ensure that students have access to up-to-date
				educational technology.
								(G)Measures that will broaden or improve the
				use of public elementary school or secondary school buildings and grounds by
				the community in order to improve educational outcomes.
								(2)Impermissible uses of fundsNo funds received under this section may be
				used for—
								(A)payment of maintenance costs in connection
				with any projects constructed in whole or part with Federal funds provided
				under this section;
								(B)purchase or upgrade of vehicles;
								(C)improvement or construction of stand-alone
				facilities whose purpose is not the education of children, including central
				office administration or operations or logistical support facilities;
								(D)purchase of information technology
				hardware, including computers, monitors, or printers;
								(E)stadiums or other facilities primarily used
				for athletic contests or exhibitions or other events for which admission is
				charged to the general public; or
								(F)purchase of
				carbon offsets.
								(3)Supplement, not supplantA local educational agency or
				State-operated or State-supported school shall use Federal funds subject to
				this subsection only to supplement the amount of funds that would, in the
				absence of such Federal funds, be made available from non-Federal sources for
				school repair, renovation, and construction.
							(e)Qualified bidders;
				competitionEach local
				educational agency that receives funds under subsection (c)(2) shall ensure
				that, if the local educational agency carries out repair, renovation, or
				construction through a contract, any such contract process ensures the maximum
				number of qualified bidders, including small, minority, and women-owned
				businesses, through full and open competition.
						(f)Public
				commentEach local
				educational agency receiving funds under subsection (c)(2)—
							(1)shall provide an opportunity for public
				comment, and ensure that parents, educators, and all other interested members
				of the community in which the school to be assisted is located have the
				opportunity to consult, on the use of the funds received under such
				subsection;
							(2)shall provide the public with adequate and
				efficient notice of the opportunity described in paragraph (1) in a widely read
				and distributed medium; and
							(3)shall provide the opportunity described in
				paragraph (1) in accordance with any applicable State and local law specifying
				how the comments may be received and how the comments may be reviewed by any
				member of the public.
							(g)Reporting
							(1)Local reportingEach local educational agency receiving
				funds under subsection (c)(2) shall submit a report to the State educational
				agency, at such time as the State educational agency may require, describing
				the use of such funds for school repair, renovation, and construction.
							(2)State reportingEach State educational agency receiving
				funds under subsection (b) shall submit to the Secretary, at such time as the
				Secretary may require, a report on the use of funds received under this section
				and made available to local educational agencies (and, if applicable, to
				State-operated or State-sponsored schools) for school repair, renovation, and
				construction.
							(h)ReallocationIf a State educational agency does not
				apply for an allocation of funds under subsection (b) for a fiscal year, or
				does not use the State educational agency's entire allocation for such fiscal
				year, then the Secretary may reallocate the amount of the State educational
				agency's allocation (or the remainder thereof, as the case may be) for such
				fiscal year to the remaining State educational agencies in accordance with
				subsection (b).
						(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $1,000,000,000 for
				fiscal year 2012, and such sums as may be necessary for each of fiscal years
				2013 through 2016.
						5622.National center for education statistics
				study
						(a)In generalThe National Center for Education
				Statistics shall conduct a study of the condition of public school facilities
				in the United States.
						(b)Estimates and measuresIn conducting the study, the National
				Center for Education Statistics shall—
							(1)estimate the costs needed to repair and
				renovate all public elementary schools and secondary schools in the United
				States to good overall condition; and
							(2)measure recent expenditures of Federal,
				State, local, and private funds for public elementary school and secondary
				school repair, renovation, and construction costs in the United States.
							(c)AnalysisIn conducting the study, the National
				Center for Education Statistics shall examine trends in expenditures of
				Federal, State, local, and private funds since fiscal year 2001 for repair,
				renovation, and construction activities for public elementary schools and
				secondary schools in the United States, including examining the differences
				between the types of schools assisted, and the types of repair, renovation, and
				construction activities conducted, with those expenditures.
						(d)ReportThe National Center for Education
				Statistics shall prepare and submit to Congress a report containing the results
				of the study.
						5623.National clearinghouse for educational
				facilities
						(a)In generalFrom the funds appropriated under
				subsection (c), the Secretary shall award a grant or contract to maintain a
				clearinghouse that will collect and disseminate information on effective, best
				educational practices, and the latest research, regarding the planning, design,
				financing, construction, improvement, operation, and maintenance of safe,
				healthy, high-performance school facilities for nursery and pre-kindergarten,
				kindergarten through grade 12, and higher education.
						(b)DurationThe grant or contract under subsection (a)
				shall be awarded for a period of 5 years.
						(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $1,500,000 for each of
				fiscal years 2012 through
				2016.
						.
		
